Margaret Meads, Judge, dissenting. I disagree with the prevailing opinion in this case because I believe it completely disregards the strict compliance requirement of the Teacher Fair Dismissal Act as well as precedent established by our supreme court in Western Grove School District v. Terry, 318 Ark. 316, 885 S.W.2d 300 (1994). Under present law, the Teacher Fair Dismissal Act requires notice of recommended nonrenewal to a teacher, Ark. Code Ann. § 6-17-1506 (Repl. 1996), and authorizes a teacher so notified to request in writing a hearing before the school board on the nonre-newal, Ark. Code Ann. § 6-17-1509(a) (Repl. 1996). The Arkansas Supreme Court has held that notice and a hearing must be afforded to the teacher before the board’s decision on nonre-newal, Green Forest Public School v. Herrington, 287 Ark. 43, 696 S.W.2d 714 (1985). The question in Green Forest was whether the board substantially complied with the notice requirement by conducting a hearing on a teacher’s nonrenewal after the board had met and decided against renewing his contract, and the court held it did not. After the decision in Green Forest, the General Assembly amended the Teacher Fair Dismissal Act with Act 625 of 1989, which provides: A nonrenewal, termination, suspension, or other disciplinary action by a school district shall be void unless the school district stricdy complies with all provisions of this subchapter and the school district’s applicable personnel policies. Ark. Code Ann. § 6-17-1503 (Repl. 1996). Thus, under current law, a teacher must be notified of a nonrenewal recommendation prior to board action and, absent strict compliance, a school district’s action to nonrenew shall be void. In this case, the Dover School Superintendent sent a letter dated April 12, 1994, to appellant notifying her that he would recommend to the school board, at its regular meeting on May 9, 1994, that her contract not be renewed for the 1994-95 school year. The school board met on May 9 and voted in favor of the Superintendent’s recommendation to eliminate both the high school Chapter One program which appellant taught, and appellant’s position. By letter dated May 12, 1994, appellant requested a hearing before the school board, unaware of the board’s May 9 action. She was granted a hearing on May 18. At the conclusion of the May 18 hearing, the board again voted not to renew appellant’s contract. The prevailing members of this court believe that by polling the board members at the beginning of the May 18 hearing and verifying that they could be fair and impartial, before listening to appellant, her counsel, and her evidence, strict compliance has been achieved. I disagree. I believe that the board’s impartiality was tainted by its original decision-making process when it met again on May 18, heard the Superintendent’s recommendation and reasoning, and acted thereon. I agree completely with the supreme court’s logic in Western Grove School District v. Terry, 318 Ark. 316, 322, 885 S.W.2d 300, 302 (1994): “After a board has made its decision, the teacher is confronted with the much more daunting task of reversing formed opinions and formal action by the board members. The prejudice to the teacher under such circumstances is obvious and real.” Because the Dover School District failed to stricdy comply with the notice provision of the Teacher Fair Dismissal Act, its action to nonrenew appellant’s contract should have been held void and her contract reinstated. I would reverse and remand this case. I respectfully dissent. Rogers and Stroud, JJ., agree.